Exhibit 10.3

 







2016 NQSO Award Notice and Agreement

 







 

NONQUALIFIED STOCK OPTION AWARD NOTICE

 

HMS Holdings Corp.

2016 Omnibus Incentive Plan

 

Dear <Participant Name>,

 

Congratulations, HMS Holdings Corp. (the “Company”) has granted you a stock
option award under the Company’s 2016 Omnibus Incentive Plan, as it may be
amended from time to time (the “Plan”). A stock option gives you the right to
purchase a specific number of shares of the Company’s common stock at a fixed
price, assuming that you satisfy the terms and conditions of the Plan and the
attached implementing Nonqualified Stock Option Award Agreement (the “Award
Agreement”). We would like you to have an opportunity to share in the success of
the Company through this stock option award under the Plan. The following
represents a brief description of your individual award.

 

Stock Option Award Summary:

 

Date of Grant <Date> Option Shares <Number of Shares Covered by the Option
Granted> Option Exercise Price per Share $_____ Exercisability
_______________________.  Each of those dates is an “Exercisability Date.”
Option Expiration Date <Date of tenth anniversary of the Date of Grant>

 

•You have been granted a nonqualified stock option (the “Option”) to purchase
shares of the Company’s common stock (“Shares”). The total number of Shares
covered by the Option granted to you is in the chart above under “Option Shares”
and the price per share is under “Option Exercise Price per Share.”    

•The potential value of your stock option award increases if the price of the
Company’s stock increases, but you also have to continue to provide services to
the Company (except as the Award Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.    

•You cannot exercise the Option (actually purchase Shares) until it becomes
exercisable. Your stock option becomes exercisable as provided in the chart
above under “Exercisability,” assuming you remain a member of the Board of
Directors of the Company or an employee of the Company through each
Exercisability Date and subject to the terms in the Award Agreement.    

•Additional details regarding your stock option award are provided in the Plan
and the Award Agreement.    

•Whether or not you decide to exercise your stock option and purchase the Shares
is your decision, and you have until the stock option expires (which will be no
later than the tenth anniversary of the “Date of Grant” but can end earlier in
various situations) to make that decision.    

•Once you have purchased the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.    

 

You can access the Merrill Lynch website, including updates and additional
information at: https://www29.benefits.ml.com/login/login.aspx. Please email
EquityAdministration@hms.com with any questions regarding the Merrill Lynch
website.

 



 

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

HMS Holdings Corp.

2016 Omnibus Incentive Plan

 

HMS Holdings Corp. (the “Company”) has granted you, the individual named in the
attached Nonqualified Stock Option Award Notice (the “Award Notice”), an option
(the “Option”) to purchase from the Company a specific number of shares of the
Company’s common stock (“Shares”) at a specified price per Share (the “Option
Exercise Price”) under the HMS Holdings Corp. 2016 Omnibus Incentive Plan (as it
may be amended from time to time) (the “Plan”), the terms of which are
incorporated by reference herein in their entirety. The Option is subject in all
respects to the applicable provisions of the Plan, the Award Notice and this
Nonqualified Stock Option Award Agreement (the “Award Agreement”). Any term used
in this Award Agreement that is not specifically defined herein or in the Award
Notice shall have the meaning specified in the Plan.

 

Please refer to the attached Award Notice for individualized details regarding
your stock Option award, including the Date of Grant, the total number of Shares
covered by the Option granted to you (the “Option Shares”), the Option Exercise
Price per Share, the schedule for Exercisability and applicable Exercisability
Dates, and the latest date the Option will expire (the “Option Expiration
Date”).

 

 



 

 



 



 

The Plan document and the Prospectus for the Plan are available on the Merrill
Lynch website. The Company’s Registration Statement on Form S-8, the Company’s
Annual Report on Form 10-K, and other filings the Company makes with the
Securities and Exchange Commission are available for your review under the
Investor Relations tab on the Company’s web site
(http://investor.hms.com/financials.cfm). You may also obtain paper copies of
these documents, without charge, upon request to the Company’s Corporate
Secretary, 5615 High Point Drive, Irving, Texas 75038, telephone: 972-916-2380.

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Shares or of this Option, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or your decisions
regarding the Option; you agree to rely only upon your own personal advisors.

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED.

 



 



 

 

 

 



Page 2

 

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Option ExercisabilityWhile the Option remains in effect under the Option
Expiration section below, you may exercise any exercisable portions of the
Option (and buy the Option Shares) under the timing rules of this section.



 

The Option will become vested and exercisable according to the schedule provided
in the Award Notice assuming that you remain a member of the Company’s Board of
Directors (the “Board”) or an employee of the Company through each
Exercisability Date, as designated by the Compensation Committee (the
“Committee”) of the Board.

 

Unless otherwise determined by the Committee, if your service with the Board
ends as a result of your disability or death, the Option will become vested and
fully exercisable on your termination of service. For this purpose, “disability”
means permanent and total disability as defined by Section 22(e)(3) of the
Internal Revenue Code.

 

If your service ends as a result of Retirement, you will be treated as
continuing in service for vesting purposes and the portion of the Option that
was exercisable on the date of Retirement shall remain exercisable until (i) the
earlier to occur of second anniversary of your Retirement and (ii) the Option
Expiration Date. “Retirement” for the purpose of this Award Agreement means
cessation of service on or after attaining age 60 and completing five years of
service with the Company.

 

Change inIn the event a Change in Control occurs, the Option will be treated as
provided in Section 11 of the Plan if within 24 months following the Change in
Control, your service ends on a termination without Gross Misconduct, provided
also that the Option will remain outstanding for twelve months following such
termination but not beyond the Option Expiration Date.

 

Option ExpirationThe Option will expire no later than the close of business on
the Option Expiration Date. Unless the Committee determines otherwise,
unexercisable portions of the Option expire immediately when you cease to be a
Director (unless you are concurrently remaining or becoming an employee, or, for
an employee, concurrently remaining or becoming a member of the Board). If the
Company terminates your service for Gross Misconduct, the Option will
immediately expire without regard to whether it is then exercisable. “Gross
Misconduct” for purposes of this Award Agreement shall mean the occurrence of
one of the following events: (A) your conviction or plea of guilty or nolo
contendere to any felony (or to a felony charge reduced to a misdemeanor), (B)
theft or embezzlement of assets of the Company or an Affiliate, or (C) violation
of the terms of any non-competition, non-disclosure, confidentiality or similar
obligation or agreement with respect to the Company or any Affiliate to which
the Plan participant is a party.

 

Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or this Award Agreement:

 

•Three months (measured to the corresponding date in the month) after your
employment (or directorship) ends if you resign or if the Company terminates
your employment or service without Gross Misconduct, except as provided above
under the Change in Control section;    

Page 3

 

   

•For death or disability, the first anniversary of the date employment or
service ends;    

•For Retirement, the end of the second year following your date of Retirement;
or    

•The Option Expiration Date.

 

The Committee can override the expiration provisions of this Award Agreement as
provided in Section 6(b) of the Plan (including without limitation as a result
of a legal prohibition on exercise or an applicable “black-out period” or
“lock-up” agreement).

 

Method of
Exercise and Payment for
SharesSubject to this Award Agreement and the Plan, you may exercise the Option
only by providing a written notice (or notice through another previously
approved method, which could include a voice- or web-based, other electronic, or
e-mail system) to the Corporate Secretary of the Company or the Corporate
Secretary’s designee, received on or before the date the Option expires. Each
such notice must satisfy whatever then-current procedures apply to that Option
and must contain such representations (statements from you about your situation)
as the Company requires. You must, at the same time, pay the Option Exercise
Price using one or more of the following methods:





 



  Cash/
Checkby cash or check in the amount of the Option Exercise Price payable to the
order of the Company;

 



  Cashless Exercisethrough an approved cashless exercise method, including
directing the Company to send the stock certificates (or other acceptable
evidence of ownership) to be issued under the Option to a licensed broker
acceptable to the Company as your agent in exchange for the broker’s tendering
to the Company cash (or acceptable cash equivalents) equal to the Option
Exercise Price and, if you so elect, any required tax withholdings;

 



  Net Exerciseby delivery of a notice of “net exercise” to us or as directed by
the Company, as a result of which you will receive (i) the number of Shares
underlying the portion of the Option being exercised less (ii) such number of
shares as is equal to (x) the aggregate Option Exercise Price for the portion of
the Option being exercised divided by (y) the Fair Market Value on the date of
exercise;

 



  Stockif permitted by the Committee, by delivery of Shares that you already own
having a Fair Market Value equal to the Option Exercise Price on the date of
exercise, provided that (i) applicable law then permits such method of payment,
(ii) you owned such Shares, if acquired directly from the Company, for such
minimum period of time, if any, as the Committee may establish in its
discretion, and (iii) the Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar restrictions; or           any combination
of the above permitted forms for payment.



 

WithholdingThe issuance of the Option Shares is contingent on satisfaction of
all obligations with respect to required tax or other required withholdings (for
example, in the United States, any applicable Federal, state, and local taxes).
The Company may take any action permitted under Section 14(c) of the Plan to
satisfy such obligation, including, as permitted by the Committee, satisfying
the tax obligations by (i) reducing the number of Option Shares to be issued to
you in connection with any exercise of such Option by the number of Option
Shares (valued at their Fair Market Value on the date of exercise) that would
equal all taxes required to be withheld (at their minimum withholding levels,
except as otherwise permitted by the Committee or the Board), (ii) accepting
payment of the withholdings directly from you or from a broker in connection
with a Cashless Exercise of the Option (as set forth above under Cashless
Exercise), or (iii) taking any other action under Section 14(c) of the Plan.

 



Page 4

 

 

Compliance
with LawYou may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell or otherwise dispose of the Option Shares
in violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise methods if the Company’s insider trading policy then prohibits
you from selling to the market.



 

Additional Conditions to ExerciseThe Company may postpone issuing and delivering
any Option Shares for so long as the Company determines to be advisable to
satisfy the following:

 



its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

 

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

 

your complying with any requests for representations under the Plan; and/or

 

your complying with any Federal, state, or local tax withholding obligations.

 

Additional Representations from YouIf you exercise the Option at a time when the
Company does not have a current registration statement (generally on Form S-8)
under the Securities Act of 1933 (the “Act”) that covers issuances of shares to
you, you must comply with the following before the Company will issue the Option
Shares to you. You must —





 

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

 

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

 

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

 

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

 



Page 5

 

 

No Effect on Employment
Other
RelationshipNothing in this Award Agreement restricts the Company’s rights or
those of any of its Affiliates to terminate your employment or other
relationship at any time or and for any or no reason. The termination of
employment or other relationship, whether by the Company or any of its
Affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under the Plan and any applicable employment or
severance agreement or plan.







 

Not a ShareholderYou understand and agree that the Company will not consider you
a shareholder for any purpose with respect to any of the Option Shares until you
have exercised the Option, paid for the shares, and received evidence of
ownership.

 

No Effect on Running BusinessYou understand and agree that the existence of the
Option will not affect in any way the right or power of the Company or its
shareholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Shares or the rights thereof, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether or not of a similar character to those described above.



 

Governing LawThe laws of the State of Delaware will govern all matters relating
to the Option, without regard to the principles of conflict of laws.

 

ClawbacksThe Committee may cancel this Option if you have engaged in or are
engaging in activity that is in conflict with or adverse to the interest of the
Company while employed by or providing services to the Company or any
subsidiary, including fraud or conduct contributing to any financial
restatements or irregularities. The Committee may cause you to forfeit any
compensation, gain or other value realized thereafter on the vesting or exercise
of the Option or the sale of Shares acquired under the Option, and must promptly
repay such amounts to the Company. You agree that the Committee may require you
to promptly repay to the Company any amount in excess of what you should have
received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error). Furthermore, to the extent required by applicable
law (including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of NASDAQ or any other securities exchange or
inter-dealer quotation service on which the Shares are listed or quoted, or if
so required pursuant to a written policy adopted by the Company, the Option
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements.

 

NoticesUnless the Company specifies another method of transmitting notice, any
notice to the Company under this Award Agreement must be sent in writing, by
hand or by mail, to the office of the Company’s Corporate Secretary at the
Company’s then corporate headquarters. The Company will address any notices to
you using its standard electronic communications methods, or to your current
office or home address, as reflected in the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company may also change the address for notice by
general announcements to the Plan participants.

 



Page 6

 

 

AmendmentThe Committee may amend the Option without your consent provided that
it concludes such amendment is not materially adverse to you, is required for
compliance with Section 409A, or is permitted under Section 12 of the Plan.

 

Plan GovernsWherever a conflict may arise between the terms of this Award
Agreement and the terms of the Plan, the terms of the Plan will control. The
Committee may adjust the number of Option Shares, the Option Exercise Price, and
other terms of the Option from time to time as the Plan provides.

 

Electronic Execution of
Award AgreementYou, by your electronic execution of this Award Agreement, agree
to the terms and conditions contained herein and further agree to execute any
documents requested by the Company required to effect the issuance of stock to
you in connection with your exercise of the Option.





 

 

 

Page 7



 

